 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

BISCAYNE ENTERTAINMENT, INC.,
Plaintiff,

V.

CITY OF PROVIDENCE BOARD OF
LICENSES; DYLAN CONLEY; SYLVIA
BERNAL; PETER MANCINI; CHARLES
NEWTON; DELIA RODRIGUEZ-
MASJOAN, each in their official capacities
as a Board Member of the City of
Providence Board of Licenses: JAMES J.
LOMBARDI, III, ESQ., in Ais official
capacity as the Treasurer of the City of
Providence,

Defendants.

C.A. No. 20-130-JJM-LDA

—e ONT eee ee ae ae

ORDER

Before the Court is the Plaintiff's Motion for a Temporary Restraining Order
and Preliminary Injunction. ECF No. 4. The Plaintiff seeks to enjoin the Defendants
from enforcing the decision of the City of Providence Board of Licenses (the “Board”)
to revoke the business licenses of the “Wild Zebra.” /d. at 1. The Board revoked these
licenses after finding the Plaintiff in violation of the Providence City Code, Section
14-17 (the “Ordinance”), which makes it unlawful for any worker of a licensee to
undertake various prohibited conduct, including prostitution. ECF No. 9-3. The
Board found the Plaintiff's “gross negligence” resulted in two incidents of prostitution

at the Wild Zebra and one incident involving the sale of cocaine. Jd. at 3-5. The

 

 
 

Defendants objected to the Plaintiffs Motion. ECF No. 9. The Court heard oral
arguments during a telephonic motion hearing on April 6, 2020.

The Plaintiff asserts that it is entitled to injunctive relief because it has
demonstrated a likelihood of success on the merits of its First Amendment claims.
ECF No. 4-1 at 5. It contends that the Ordinance is an unconstitutional content-
based restriction on free speech and that by using the Ordinance to revoke its
business licenses, the Defendants have unconstitutionally infringed on the Plaintiff's
First Amendment right to offer nude dancing, a form of constitutionally protected
expressive conduct. Jd. at 5-6.

Although the Ordinance does not seek to regulate the First Amendment rights
of any license holder, nor does it reference protected speech, it may incidentally affect
a license holder’s First Amendment rights. See Providence, R.I., Code § 14-17. Its
constitutionally must therefore be reviewed under intermediate scrutiny. See Barnes
v. Glen Theatre, 501 U.S. 560, 566-67 (1991) (citing United States v. O’Brien, 391
U.S. 367 (1968)). To withstand intermediate scrutiny under a First Amendment
claim, the Supreme Court has stated that a law or ordinance must: (1) be within the
constitutional power of the government; (2) further an important or substantial
governmental interest; (3) provide an asserted governmental interest unrelated to
the suppression of free expression; and (4) ensure that any incidental restriction on
alleged First Amendment freedom is no greater than essential to achieve that
governmental interest. Jd. at 567. The government’s interest in combating

prostitution and criminal activity satisfies the first three factors of this test. See id.

 

 
 

 

 

at 583-585; see also City of Erie v. Pap’s A.M, 529 U.S. 277, 300-02 (2000). As for the
fourth factor, unlike other regulations upheld by the Supreme Court for being
“narrowly tailored” that required dancers to wear “pasties” and a “G-string,” the
Ordinance does not have a direct effect on nude dancing. See, e.g., City of Erie, 529
at 301; Barnes, 501 U.S. at 572. Its purpose is instead to prohibit prostitution and
other criminal activity. See Providence, R.I., Code § 14-17. When the government
attempts to prevent an activity that “manifests absolutely no element of protected
expression,” such as prostitution, and instead is “the enforcement of a public health
regulation of general application,” the First Amendment is not implicated. Arcara v.
Cloud Books, 478 U.S. 697, 705 (1986) (finding prostitution carried out in adult
bookstore “manifests absolutely no element of protected expression.”) Because the
First Amendment is not implicated by the government’s attempt to restrict
prostitution or other criminal activity, the fourth factor of the intermediate scrutiny
test is also satisfied. See 1d. at 707.

Without showing that the Ordinance is invalid under intermediate scrutiny,
the Plaintiff is unlikely to succeed on the merits of its First Amendment claim. The
Court cannot therefore issue a temporary restraining order or preliminary injunction.
See W Holding Co. v. AIG Ins. Co.—Puerto Rico, 748 F.3d 377, 383 (1st Cir. 2014).
The Plaintiffs Motion for a Temporary Restraining Order and Preliminary Injunction

is thus DENIED. ECF No. 4.

 
 

 

 

IT IS SO ORDERED

  

 

John J. McConnell, Jr.
Chief Judge
United States District Court

April 8, 2020

 
